Exhibit PURCHASE AGREEMENT for SENIOR SECURED NOTES AND WARRANTS Dated as of February 26, 2010 among GULFSTREAM INTERNATIONAL GROUP, INC. and THE PURCHASERS LISTED ON EXHIBIT A TABLE OF CONTENTS PAGE ARTICLE IPurchase and Sale of Securities Section 1.1. Purchase and Sale of Securities 4 Section 1.2. Warrant Shares 5 Section 1.3. Purchase Price and Closings 5 Section 1.4. Payment of Purchase Price 5 Section 1.5. Location and Time of Closings 5 Section 1.6. Registration Rights Agreement 6 ARTICLE IIRepresentations and Warranties Section 2.1. Representations and Warranties of the Company 6 Section 2.2. Representations and Warranties of the Purchasers 17 ARTICLE IIICovenants of the Company Section 3.1. Securities Law Compliance 20 Section 3.2. Registration and Listing 20 Section 3.3. Inspection Rights 20 Section 3.4. Compliance with Laws 21 Section 3.5. Keeping of Records and Books of Account 21 Section 3.6. Reporting Requirements 21 Section 3.7. Other Agreements 21 Section 3.8. Use of Proceeds 21 Section 3.9. Reservation of Shares 21 Section 3.10. Reporting Status 22 Section 3.11. Disclosure of Transaction 22 Section 3.12. Disclosure of Material Information 22 Section 3.13. Additional Affirmative Covenants 22 ARTICLE IVCovenants of the Company and the Purchasers Section 4.1. Further Assurances 23 ARTICLE VConditions Section 5.1. Conditions Precedent to the Obligation of the Company to Sell the Securities 24 Section 5.2. Conditions Precedent to the Obligation of the Purchasers to Purchase the Securities 24 ARTICLE VICertificate Legends Section 6.1. Legends 26 ARTICLE VIIIndemnification Section 7.1. Company Indemnity 27 Section 7.2. Purchaser Indemnity 27 Section 7.3. Indemnification Procedure 27 ARTICLE VIIIMiscellaneous Section 8.1. Fees and Expenses 28 Section 8.2. Entire Agreement; Amendment 29 Section 8.3. Notices 29 Section 8.4. Waivers 30 Section 8.5. Headings 30 Section 8.6. Successors and Assigns 30 Section 8.7. No Third Party Beneficiaries 30 Section 8.8. Governing Law 30 Section 8.9. Survival 30 Section 8.10. Counterparts 30 Section 8.11. Publicity 31 Section 8.12. Severability 31 Section 8.13. Further Assurances 31 Exhibits List of Purchasers - Exhibit A Form of Note - Exhibit B Form of Warrant - Exhibit C Form of Escrow Agreement- Exhibit D Form of Security Agreement- Exhibit E Form of Intercreditor Agreement- Exhibit F Form of Registration Rights Agreement- Exhibit G Offeree Questionairre- Exhibit H PURCHASE AGREEMENT For SENIOR SECURED NOTES AND WARRANTS THIS PURCHASE AGREEMENT FOR SENIOR SECURED NOTES AND WARRANTS (the “Agreement”) is dated as of February 26, 20010 by and among Gulfstream International Group, Inc., a Delaware corporation (the “Company”), and of the Purchasers of the Senior Secured Notes and Warrants of the Company whose names are set forth on Exhibit A hereto (individually, a “Purchaser” and collectively, the “Purchasers”). The parties hereto agree as follows: ARTICLE I Purchase and Sale of Securities Section 1.1.Purchase and Sale of Securities.Upon the following terms and conditions, the Company shall issue and sell to the Purchasers and each of the Purchasers (a “Purchaser”) shall purchase from the Company, severally, and not jointly, in the amounts set forth opposite such Purchaser’s name on Exhibit A hereto: (a)a 12% Senior Secured Notes of the Company due December 31, 2010 (the “Note”) and in the form of Exhibit B attached hereto, and (b)a warrant, expiring February 28, 2015 (the “Warrants”), entitling the Purchaser to acquire that number of shares of the Company’s Common Stock, par value $0.01 per share (the “Common Stock”) as shall be determined by dividing (i) fifty percent (50%) of the principal amount of the Note purchased by such Purchaser, by (ii) the Exercise Price of the Warrants; provided, however, that if the Note purchased by the Purchaser shall not have been prepaid in full by June 30, 2010, then and in such event the number of shares of Common Stock issuable upon exercise of the Warrant (the “Warrant Shares”) shall be determined by dividing (i) one hundred percent (100%) of the principal amount of the Note purchased by such Purchaser, by (ii) the Exercise Price of the Warrants.As used herein, the “Exercise Price” of the Warrants shall be equal to one hundred percent (100%) of the closing price of the Company’s Common Stock as at the Closing Date (hereinafter defined).A copy of the form of Warrant is attached hereto as Exhibit C. The Note and Warrants sold to each Purchaser hereunder are paid of an aggregate of up to $1,000,000 of Notes and Warrants to be issued to all Purchasers pursuant to this Agreement.Such Notes and Warrants are sometimes collectively referred to herein as the “Securities.” The Company and the Purchasers are executing and delivering this Agreement in accordance with and in reliance upon the exemption from securities registration afforded by Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Securities Act”) or Section 4(2) of the Securities Act. 4 Section 1.2.Warrant Shares.The Company has authorized and has reserved and covenants to continue to reserve, free of preemptive rights and other similar contractual rights of stockholders, a number of shares of Common Stock as shall from time to time be sufficient to permit the exercise of all of the Warrants from time to time outstanding.Any shares of Common Stock issuable upon exercise of the Warrants (and such shares when issued) are herein referred to as the “Warrant Shares”. Section 1.3.Purchase Price and Closings. (a)Subject to the terms and conditions hereof, the Company agrees to issue and sell to the Purchasers and, in consideration of and in express reliance upon the representations, warranties, covenants, terms and conditions of this Agreement, the Purchasers, severally but not jointly, agree to purchase the Notes and the Warrants for an aggregate purchase price of up to One Million Dollars ($1,000,000) (the “Purchase Price”). (b)The sale of the Notes and the Warrants shall be sold and funded in one closing (the “Closing”) which shall take place on a date which shall be not later than Friday, February 26, 2010 (the “Closing Date”), unless such Closing Date shall be mutually extended by agreement between the Company and Taglich Brothers, Inc., as agent for the Purchasers (“TBI”). (c)Pending the Closing, all proceeds paid by Purchasers will be held in escrow in an escrow account maintained by CSC Trust Company of Delaware at PNC Bank pursuant to the terms of the escrow agreement in the form of Exhibit D annexed hereto (the “Escrow Agreement”).Set forth below are the wire instructions for the escrow account under the Escrow Agreement. PNC
